Citation Nr: 1739530	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-06 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to April 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge of the Board (video conference hearing) in October 2016.  A transcript of that hearing has been associated with the claims file.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the probative evidence of record demonstrates the Veteran's tinnitus was incurred during his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2016).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Alternatively, continuity of symptomatology may be established if a claimant can demonstrate: (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology under 38 C.F.R. § 3.303 (b); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where a claimant asserts entitlement to a chronic condition but there is insufficient evidence of a chronic disease in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a), including neurological disorders such as tinnitus.  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

In a February 1986 letter, the Veteran's commanding officer noted the Veteran had spent 13 years of his service in the Coast Guard in the engineering field and served on many different vessels.  The commanding officer also reported that the Veteran had an extensive steam engineering background and he served as a boiler tender and machinery technician.  In an October 2016 statement, the Veteran's spouse stated that she met the Veteran in 1966 and witnessed the Veteran's constant ringing and distorted noise in his ears.  She also stated that a VA treatment provider told the Veteran that he had tinnitus.  The Board also observes the October 2016 video conference hearing testimony is competent and credible evidence of the Veteran's tinnitus began during active service and has continued since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  During the video conference hearing, the Veteran also testified that the June 2010 VA examiner did not ask him about tinnitus, although the examiner recorded that he did not report having tinnitus.  

Taken together, the February 1986 letter, October 2016 lay statement and the Veteran's testimony, at the very least places the evidence in a state of relative equipoise as to whether tinnitus was incurred during the Veteran's active service.  Therefore, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates he has a current diagnosis of tinnitus that had its onset during active service.  Accordingly, service connection for tinnitus is warranted.  38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2016); Walker, supra.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for tinnitus is granted.  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


